 In the Matter of HORACE G. PRETrYMAN AND ARTHUR J. WILTSE,CO-PARTNERS,DOING BUSINESS AS THE ANN ARBOR PRESSandINTER-NATIONAL TYPOGRAPHICAL UNIONCases Nos. C-529 and B-692.-Decided May 3, 1939CommercialPrintingIndustry-Interference,Restraint,and Coercion-Com-pany-Dominated Union:direct sponsorship by employer;assistance in formationby supervisoryofficials;use of plant facilities;activities directed by employer ;contrastinghostilityof employer to outside union ; disestablished,as agency forcollectivebargaining-Discrimination:discharge of seven employees for unionmembership and activity;charges of refusal to reinstate strikers dismissed, dueto lack of unconditional application for reinstatement-UnitAppropriate forCollective Bargaining:craft unitof composing room employees;history of bar-gaining in industry and of organization in employer'splant-Representatives:proof of choice :membership data and signed designation list compared withsubmitted list of employees inunit-Collective Bargaining:refusal to accordrecognition to union as exclusive bargaining agency of all employees in unit-Strike:caused by employer's unfair laborpractices-Reinstatement Ordered:of strikers,upon application;also of discharged employees-BackPay:awardedfrom dates of discharge until time that discharged employees assumed positionof strikersthat theywould not go backtowork withoutunion agreement-Investigation of Representatives:petition for dismissed,since findings on unitand majority representation make consideration unnecessary.Mr. George Bott,for the Board.Mr. George MeaderandBurke & Burke, by Mr. Rowan FasquelleandMr. George Burke,all of Ann Arbor, Mich., for the respondents.Mr. Harry Reifrin,andMr. W. L. Whitney,of Detroit, Mich., forthe I. T. U.Mr. Lewis M. Gill,of counselto the Board.DECISIONANDORDERSTATEMENT OF THE CASEOn April 16, 1938, International Typographical Union, hereincalled the I. T. U., by Charles E. Lougheed, representative, trans-mitted to the National Labor Relations Board, herein called theBoard, in Washington, D. C., a petition alleging that a question af-fecting commerce had arisen concerning the representation of em-12 N. L.R. B., No. 75.640 HORACE G. PRETTYMAN ET AL.641ployees of Horace G. Prettyman and Arthur J. Wiltse, copartnersdoing business as The Ann Arbor Press, herein called the respond-ents, and requesting an investigation and certification of representa-tives pursuant to Section 9 (c) of the National Labor Relations Act,49 Stat. 449, herein called the Act.The petition was accompaniedby a charge alleging that the respondents had engaged in and wereengaging in unfair labor practices within the meaning of the Act.Pursuant to Article III, Section 10, and Article II, Section 37, ofNational Labor Relations Board Rules and Regulations-Series 1, asamended, an order of the Board permitting the filing of the petitionand charge with the Board in Washington, D. C., was issued on April19, 1938.On April 22, 1938, the Board, acting pursuant to Section9 (c) of the Act and Article III, Section 10, and Article II, Section37, of the said Rules and Regulations, ordered that an investigationof the question concerning representation be conducted and that suchproceeding be consolidated with the proceeding based upon thecharges of unfair labor practices.On April 23, 1938, the Boardissued its complaint against the respondents, alleging that they hadengaged in and were engaging in unfair labor practices within themeaning of Section 8 (1), (2), (3), and (5) and Section 2 (6) and(7) of the Act. The complaint and notice of hearing on the consoli-dated cases were duly served upon the respondents, the I. T. U., andthe Independent Association of Ann Arbor Press Employees, Inc.,herein called the Association, a labor organization allegedly dominatedand supported by the respondents.With respect to the unfair labor practices, the complaint allegedin substance (1) that the respondents had, since about September 1,1937, dominated and interfered with the formation and administra-tion of the Association and contributed financial and other supportthereto; (2) that on specified dates the respondents discharged 10named employees, and have since refused to reinstate them, becauseof their membership and activity in the I. T. U.; 1 (3) that on Feb-ruary 16, February 19, March 7, and March 12, 1938, the respondentsrefused to bargain collectively with the I. T. U., which representeda majority of the respondents' employees in an appropriate unit;(4) that the unfair labor practices as set forth caused a strike be-ginning on February 18, 1938; and (5) that on March 7, 1938, therespondents refused to reinstate the strikers, who had on March 4requested reinstatement conditioned only upon the reinstatement ofthe employees unlawfully discharged and the recognition of the I. T. U.for purposes of collective bargaining.'VirgilBrown,Sylvester Thorpe, John Liner,Edward Quirouet,Joseph Sobecki, DavidBrown, Nicholas Chamblin,Louis Falstreaux,William Mattingly,G. KerbyJennings.Thecases of Thorpe, Liner,and Quirouet were dismissed during the hearing upon motionby counsel for the Board. 642DECISIONSOF NATIONAL LABORRELATIONS BOARDOn April 29,1938, the respondents filed an answer to the complaintdenying the unfair labor practices charged and asserting that therespondents were not subject to, the jurisdiction of the Board.Therespondents simultaneously filed a motion to dismiss the complaintand a motion for suspension of the hearing which had been scheduled.Pursuant to the notice, a hearing was held in Washington, D. C.,from May 2, 1938, through May 12, 1938, before Frank Bloom, theTrial Examiner duly designated by the Board.The Board and therespondents were represented by counsel, and the I. T. U. by one ofits representatives.All participated in the hearing, and were af-forded full opportunity to be heard, to examine and cross-examinewitnesses, and to introduce evidence bearing on the issues.The Asso-ciation was not represented by counsel, but its president appearedand testified at the hearing.At the commencement of the hearing,the Trial Examiner denied the respondents' motions to dismiss thecomplaint and suspend the hearing.These rulings are hereby af-firmed.At the conclusion of the hearing, a motion by counsel forthe Board to conform the complaint to the proof, in regard to dates,spellings, and minor details, was granted without objection.Duringthe course of the hearing, the Trial Examiner made various rulingson other motions and on objections to the admission of evidence.We have reviewed the rulings of the Trial Examiner and find thatno prejudicial errors were committed.The rulings are hereby af-firmed.The respondents filed a brief following the hearing.Pursuant to an order duly issued by the Board directing the TrialExaminer to issue an Intermediate Report, the Trial Examiner onMay 28, 1938, filed his Intermediate Report, copies of which wereduly served upon all the parties.The Trial Examiner found thatthe respondents had engaged in and were engaging in unfair laborpractices affecting commerce within the meaning of Section 8 (1),(2), (3), and (5) and Section 2 (6) and (7) of the Act.He deniedcertain motions on which ruling had been reserved at the close of thehearing, and we affirm such denials.He recommended that the re-spondents cease and desist from their unfair labor practices, rein-statewith back pay Jennings, Sobecki, David Brown, Mattingly,Faistreaux, and Chamblin, give certain back pay without reinstate-ment to Virgil Brown, disestablish the Association, bargain collec-tively with the I. T. U. upon request as the exclusive representativeof the respondents' composing-room employees, offer reinstatementupon application to striking employees, and post appropriate notices.Subsequently the respondents and the I. T. U. filed exceptions tothe Intermediate Report.The respondents also filed a Motion toSuppress Record, which is hereby denied, a Petition for Rehearing,which is discussed hereinafter, and a request for oral argument. HORACE G. PRETTYMAN ET AL.643After one postponement and pursuant to notice served on the parties,a hearing for the purpose of oral argument was held on November29, 1938, before the Board in Washington, D. C.The respondentswere represented by counsel and participated in the argument; theI.T. U. was not represented.The respondents' Petition for Rehearing alleges that because ofthe great distance between their plant in Ann Arbor, Michigan, andWashington, D. C., where the hearing was held, the respondents wereunable properly to present their evidence. In this connection, twomatters must be considered.At no time have the respondents of-fered to have the testimony of any witnesses taken by depositionunder oath, which is provided for, under proper circumstances, byArticle II, Section 20, of National Labor Relations Board Rules andRegulations-Series 1, as amended.Furthermore, it appears fromthe respondents' Exhibit 1 in the record that they secured in AnnArbor an injunction dated March 30, 1938, against the agents of theBoard, restraining them from holding a hearing on charges againstthe respondents and from "requesting information from customers"of the respondents.This injunction was issued by the Circuit Judgeof the Circuit Court for the County of Washtenaw, Michigan, andhad not been dissolved at the time of the hearing.At the oral argu-ment before the Board, counsel for the respondents conceded that ahearing in Ann Arbor had been blocked by these court proceedingsinstituted by the respondents.While the Board always attemptsto schedule hearings at places convenient to the parties, we herebydeny the Petition for Rehearing due to the circumstances set forthabove.On October 5, 1938, there was filed with the Board a notice ofsubstitution, reciting that oneW. L. Whitney had replaced HarryReifin, who had represented the I. T. U. at the hearing, as represent-ative of the I. T. U. in the case.On November 28, 1938, there wasfiled by W. L. Whitney a request for permission to withdraw thecharges and for dismissal of the complaint, because of an allegedsettlement agreement with the respondents.This document didnot assert that there had been full compliance with the recommenda-tions of the Trial Examiner, or that the settlement agreement wasparticipated in by any agent of the Board.Counsel for the respond-ents argued at some length in support of this request at the oralargument before the Board on November 29, 1938, but conceded thatthe settlement agreement did not provide for full compliance withthe Trial Examiner's recommendations. It was also clear from theargument that no agent of the Board participated in the settlement.There can be no claim, of course, that the Board is bound by asettlement in which it did not participate; the question is whether,169134-39-vol. 12-42 644DECISIONSOF NATIONAL LABORRELATIONS BOARDin order to effectuate the public policy represented by the Act, theBoard deems it advisable, as a discretionary matter, to dismiss theproceedings pursuant to the settlement agreement. In a previouscase involving a similar question, we stated the following :The Board itself, representing the United States, is a party ininterest in proceedings relating to unfair labor practices underthe Act.No private party can sanction an employer's interfer-ence, restraint, or coercion in the exercise of rights guaranteedby Section 7 of the Act, nor can such a party sanction unlawfuldomination, interference, or support of a labor organization byan employer, in contravention of the policy of the Act.In a proper case, particularly if the agreement is concludedwith the safeguard of the presence of a governmental represent-ative, we may exercise our discretion and refuse to disturb thesettlement.But we will closely scrutinize all agreements pur-porting to settle or compromise charges of unfair labor practices.Under the circumstances of the present case, we do not believethe agreement has effectuated the policies of the Act and cannottherefore withhold action on its account .2The same general considerations apply to this case.After fullconsideration of all the circumstances, we are not convinced that thepolicies of the Act would be effectuated by dismissing the complaintas requested by Whitney.The request is accordingly denied.The Board has considered the exceptions to the IntermediateReport, and in so far as they are inconsistent with the findings, con-clusions, and Order set forth below, finds them to be without merit.Upon the entire record in the case, the Board makes thefollowing :FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTSThe respondents operate a commercial printing establishment, withthe only plant and the offices located in Ann Arbor, Michigan.Theplant has facilities for typesetting, printing, folding, binding, andshipping of the finished materials.During the year 1937 the re-spondents delivered to customers approximately $400,000 worth ofprinted material.Of this amount, approximately $18,000 worth wasdelivered to customers outside the State of Michigan.About $150,000worth of the total represented periodicals of various types.A sub-stantial part of these latter items was delivered by the respondentsdirectly to the post office in Ann Arbor and sent through the mails2Matter of Ingram Manufacturing CompanyandTextileWorkers Organizing Committee,6 N. L. R. B. 908. HORACE G. PRETTYMAN ET AL.645to destinations both within and without the State.The postage insuch instances was paid by the customers.While the record doesnot reveal the exact percentages of the publications sent outside theState in this manner, it was stipulated that the extent of interstatecirculation of the periodicals as to which there was specific testimonywas typical of all the periodicals.While the percentage and volumeof interstate shipments varied somewhat as to particular publica-tions, it is apparent from a few examples that the interstate char-acter of the circulation was generally substantial.Thus, the NorthCentral Association Quarterly, a monthly educational magazine, issent throughout the country, about half the copies, or approximately15,000 copies per year, going outside the State ; about 1,300 of a totalof 2,400 copies of each issue of the Michigan Law Review, a legalperiodical published eight times during each year by the Universityof Michigan, go outside the State; from January 1937 through April1938, about 105,000 copies of the Journal of Health and PhysicalEducation were sent outside the State, as compared to some 4,200copies distributed within the State.In 1933 the respondents published a document to advertise theirown services, entitled "Dependable Printers."The following testi-mony by Wiltse has reference to a statement in that publication :Q. You also state in this publication : "sales folders in severalcolors have been turned out for numerous national manufacturingplants.Four different railroad systems have placed printingon broadsides and travel literature with us.Nationally knownconcerns in our rapidly growing clientele have also taken ad-vantage of our facilities for printing sales catalogs, broadsides,and house organs." Is that correctly stated there?A.We can't deny that.We are located in a field in Michiganwhere there are probably more national manufacturers to thesquare foot than any other spot in the country.We are rightin the center of the automobile field there.We have printed fornational manufacturers in Detroit and surrounding Ann Arborin every direction.As examples, Wiltse affirmed the fact that the respondents haveput out such, work for the Nash Kelvinator Corporation and theGeneralMotors Corporation.At another point the same document states :This widespread nature of our business has given us an evenflow of work. It comes from country, villages, from cities, fromoutlying factories, from publishers the country over.Wiltse testified that this summary of the respondents' businesswas accurate. 646DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe respondents' purchases of raw materials in 1937 from withinthe State were valued at about $137,325, and those from without theState at about $26,500.Annual purchases of repair parts amountto about $5,000 in value, and about two-thirds come from outsidethe State.II. THE ORGANIZATIONS INVOLVEDInternational Typographical Union is a labor organization af-filiated with the American Federation of Labor. It admits to mem-bership employees who have had 6 years' experience in composing-room work, as well as apprentices.Foremen in the composing roomare eligible.Independent Association of Ann Arbor Press Employees, Inc., isan incorporated labor organization admitting to membership onlyemployees of the respondents. Its membership is not limited to thecomposing room, but is plant-wide.III.THE UNFAIR LABOR PRACTICESA. BackgroundArthur J. Wiltse became a copartner in the Ann Arbor Press inJanuary 1932, having previously been superintendent and generalmanager.For about 30 years prior to 1932, the Ann Arbor Presshad operated its composing room under contractual relations withthe I. T. U. In 1932, the respondents sought to institute a wagecut, and upon the refusal of the I. T. U. to accede to this move,Wiltse refused to renew the I. T. U. contract.A strike was thencalled but proved unsuccessful.The contractual relations thus sev-ered had not been renewed up until the time of the hearing, and theI.T.U. was effectually crushed in the plant for a number of yearsafter 1932.Wiltse's attitude toward collective bargaining is set forth by himin a booklet entitled "The Abundant Life," which he published in1937:From the time of Adam down to the day of short-hour phi-losophy, men have squirmed and twisted, bluffed and blusteredin their attempts to get abundance without working for it. Col-lective bargaining has come to our national life as a new term,calculated to take from those who have to give to those who havenot.But neither the term nor the method is new. Collectivebargaining was used when roving bands first set upon the cara-vans of the early Egyptians. It was used on the high seas bypirates under the banner of the skull and crossbones. It wasused by slave traders on the Congo villagers. Jesse James used HORACE G. PRETTYMAN ET AL.647collective bargaining on the bankers of the Middle West.AlCapone used collective bargaining on the helpless shopkeepersof Chicago.Collective bargaining is based on the force of numbers andnot on the force of justice. It has and it will destroy the abund-ance of any land; it will steal away the liberty; it will persecutethe weak; if encouraged it will break down all law and ruin allgovernment.If the term collective bargaining could be sup-planted by collective effort, collective efficiency, collective honesty,collective square-dealing, collective love of our fellow man-wewould have the Abundance which has been so elusive and sodesirable.At the hearing, Wiltse affirmed these views.Harry Reifin, special representative for the I. T. U and a formeremployee of the Ann Arbor Press, undertook in June 1937 to reviveorganizational interest among the composing-room employees of therespondents.One day early in June lie went to the respondents'plant and engaged one of the employees in conversation through ascreen door at the side of the building.Wiltse appeared on thescene shortly and advised Reifin to "get the hell out of here." Reifindemurred, but Wiltse announced, "I will get you out of here," andwent into the office.Thinking Wiltse was calling the police, Reifinbeat a hasty retreat.Copartner Prettyman came out of the buildingand approached Reifin, shaking hands with him.Reifin and Pretty-man then had a lengthy conversation in a car parked across thestreet from the plant.Prettyman told Reifin that "we had both madea mistake in 1932" and remarked that he had always been satisfiedwith the relationship between the I. T. U. and the Ann Arbor Pressprior to that time.Reifin suggested that Wiltse's advent at theplant might have caused the destruction of the relationship; Pretty-man said "he thought that there might be something to that." Pretty-man finally advised Reifin to get in touch with him, not Wiltse, inthe future.In July 1937 there was enacted in the State of Michigan PublicAct No. 153, setting requirements for firms doing State printing.Briefly, the statute provided that printing paid for in whole or inpart from State funds "shall bear the label of the branch of theallied printing trades council of the locality in which they areprinted," except under certain circumstances.To qualify as respon-sible bidders without the union label, firms were required to file swornstatements that their employees "are receiving the prevailing wagerate and are, working under conditions prevalent in the locality inwhich the work is produced." It was further provided that "When- 648DECISIONS OF NATIONAL LABOR RELATIONS BOARDever a collective bargaining agreement is in effect between an em-ployer and employees who are represented by a responsible organiza-tion which is in no way influenced or controlled by the management,such agreement and its provisions shall be considered as conditionsprevalent in said locality and shall be the minimum requirements forbeing adjudged a responsible bidder under this act."Reifin testified that he was instrumental in securing the passage ofPublic Act No. 153.B. The Independent Association of Ann Arbor Press Employees, Inc.Wiltse testified that when he learned of Public Act No. 153, heenvisioned a possibility of losing certain State printing business.He went on to state : "I decided that it would be necessary to try toprocure from the employees some kind of collective bargainingagreement."On August 24, 1937, Wiltse called to his office Arnin Fillinger, anemployee in the composing room, and told him that due to PublicAct No. 153, it was essential that the respondents have a collectivebargaining agreement with its employees.He went on to laud Fil-linger's qualifications for starting an organization in the plant, andsupplied him with copies of the articles of association of an insideorganization in another manufacturing plant, to serve as a workingmodel.He also suggested that Fillinger seek legal advice fromGeorge Meader, counsel for the respondents in this proceeding.'Finally, Fillinger was admonished not to disclose the management'sinterest in the matter, but rather to make it appear that the ideawas his own. Fillinger discussed the project with Clair Foster, aperson in a supervisory position in the composing room .4 Foster,who is shown elsewhere in the record to be consistently hostile to theI.T. U., was enthusiastic.They made certain changes in the arti-cles of association furnished byWiltse; Foster set up the materialon one of the linotype machines and printed the revised document.Fillinger then took it to Thompson, the production manager, for hisapproval.Thompson suggested certain further changes, which weremade, and Beatty, the plant superintendent, arranged to have oneof the employees print copies of the articles.Fillinger undertookto "talk up" the proposed organization to some of the employees, re-citing to them that an organization was needed in order to retainthe State business.The men appeared cool to the suggestion, andthe next morning Fillinger discussed the matter with Thompson.BMeader at that time had represented the respondents in certain collection cases.'Wiltse testified that Foster had no supervisory authority.However,Foster attendedmanagement conferences, hired at least one man,and assigned and supervised work inthe composing room. HORACE G. PRETTYMAN ET AL.649Thompson warned him not to mention Public Act No. 153 to theemployees any more, and suggested that Fillinger call a meeting forlater in the day.Fillinger spread word that there was to be a meet-ing in the afternoon, and a number of employees met at that timein the bindery on the second floor of the plant. Cards had beenprinted and some were passed around by Fillinger.However, Fil-linger experienced difficulty at the meeting in arousing any en-thusiasm among the employees, due to Thompson's admonition thathe refrain from disclosing the real purpose of the organization.Fillinger testified that certain employees, with whom he had dis-cussed Public Act No. 153 on the previous day, started "a whisperingcampaign that there was something haywire in this."The meetingbroke up with no definite result being reached, except that anothermeeting was to be held later.Prior to the next meeting Wiltse told Fillinger that he had spokenwith Meader, who was willing to help out on the legal questions in-volved in forming the organization, and suggested that Fillinger getin touch with Meader.He went on to advise Fillinger "not to worryabout the illegal features connected with it," and to assure him that"everything will be all right."Fillinger discussed the matter withTaylor, a machinist in the plant, and they came to the conclusionthat it would be inadvisable to have Meader attend the coming meet-ing.Fillinger reported this to Wiltse, who reasserted his view thatMeader should be brought in at that time. Fillinger gave in andinvitedMeader to the meeting.A notice had been posted on thetime clock in the plant announcing the meeting at 4: 45 p. m. Meaderarrived at the plant at about 4:30 and had a short talk with Fillingerbefore they went in to the meeting.They were somewhat late, andthe employees had already elected certain officers when they arrived.Fillinger testified : "I made a statement to Mr. Meader that thereis something screwy here.The employees were trying to get uptheir own association."One of the employees presently suggestedthat an attorney should be employed, and Fillinger proposed Meader,who then addressed the gathering and expressed his willingness todo the work.He then left the room, and the employees voted tohire him.Meader took the stand at the hearing and testified as to his partin the formation of the Association.According to his testimony,Wiltse called him before Fillinger did, and offered to pay him ifthe Association did not; Meader insisted that his payment shouldcome from the Association; Meader went to the plant as related aboveand spoke to the Association meeting, proposing that the organiza-tion be incorporated; he later assisted in drawing up articles of asso- 650DECISIONS OF NATIONAL LABOR RELATIONS BOARDciation.He further testified that he admonished Wiltse as followsduring their first telephone conversation on the matter :I think you will find that I told Mr. Wiltse that if I did formthat organization I proposed to represent those employees, andthat I did not propose to have him tell me what kind of anorganization should be formed, and I said to him, I believe, inaddition to that, that possibly he ought not to have suggested tothe employees that they form an organization, for the reasonthat maybe he had better let well-enough alone and not have anassociation there which could cause embarrassment at a laterdate.At the meeting on August 26, a committee was selected to meetwith Meader and draw up a proposed constitution and bylaws.Thecommittee met with Meader at least twice during the ensuing week,and the articles were accepted at the next meeting on September 2.Proposals for terms to be included in an agreement with themanagement were subsequently drawn up by a shop committee, andpresented to Wiltse by the committee on September 20.The Asso-ciation proposed an 8-hour day from Monday through Friday, with4 hours on Saturday, a 10-cent an hour increase throughout the plant,and time and a half for overtime.When the committee went in topresent the proposals to Wiltse, he informed them that their demandswere excessive and that he had a "counter-proposal" to offer.Thiswas before the committee had stated what their proposals were. Thecommittee finally did recite their proposals, and agreed to referWiltse's proposal to the body of the Association.A meeting washeld the same day, in the bindery at the plant, and Wiltse addressedthe meeting on behalf of his proposal. Clair Foster moved that theWiltse proposal, consisting merely of the same pay for 2 hours lesswork per week, be accepted.The motion was carried.Following the meeting, Wiltse prodded Ekstrom, president of theAssociation, to have the contract signed by all the individual em-ployees.Ekstrom pointed out that the signatures of the Associationofficers should suffice, butWiltse prevailed, and eventually it wassigned by substantially all the individual employees.The day following the meeting at which the contract was adopted,Wiltse had Meader prepare for the respondents an affidavit of com-pliance with Public Act No. 153 and file the same with the properadministrative board of the State.Meader testified that the re-spondents' purpose was to secure a commitment from the State boardso that no question as to compliance with Public Act No. 153 wouldthereafter be raised.Meader further testified that after doing thisforWiltse, he felt he should no longer represent the Association. As HORACE G. PRETTYMAN ET AL.651set forth below, Meader withdrew as Association counsel late inDecember 1937.There were no meetings of the Association from September 20until December 23, 1937.Fillinger from time to time suggested toEkstrom that there be a meeting "so that it would look like we hadan association."However, none was held during this period.Fil-linger explained this inactivity as follows : "Well, no one from themanagement had said anything about having another meeting. Thething was more or less at a standstill."The articles of association which had been prepared by Meaderand the Association committee were not filed for some time.Theyhad been returned to Meader, but the Association did not advancehim any money for the filing fee of $15, and Meader was unwillingto use his own funds for that purpose.5On the morning of December 23, Wiltse sought out Fillinger andTaylor, a machinist who was active in the Association, and ad-monished them to have the Association incorporated quickly.Hesaid that he had found out it had not yet been done, and that hewanted it taken care of since certain State agencies were about readyto award printing contracts pursuant to Public Act No. 153. Tayloraccordingly had Ekstrom call a meeting the same day.Wiltse ad-dressed the meeting, his remarks being summarized by Ekstrom asfollows :He mentioned the fact that incorporation papers had not beenfiled and that also we were faced with a possibility of losing theState work as a result of activities by the Typographical Union.And I believe he mentioned Mr. Reifin's name, and while he couldfight the thing alone it would be a great help to him if the Asso-ciation would cooperate to the extent of sending a petition toLansing to offset the attack by Mr. Reifin and the TypographicalUnion and to assure the State Administrative Board that we havea responsible bargaining agency in the shop.A committee was accordingly appointed to effectuate immediate,incorporation and to draw up a petition to the State board.Thecommittee met with Meader the following day, at which time hewithdrew from his position as counsel for the Association.Thecommittee proceeded to select another attorney, Hooper, and Hoopereventually filed articles of incorporation with the appropriate Stateofficials, aftermaking some minor changes in the articles as draftedoriginally by Meader.A petition directed to the State Administra-6Ekstrom explained at the hearing that the Association,having no set dues,did notyet have $15.He also explained that Hooper,the present attorney for the Association,had refused to release certain formal papers of the Association"until he had been paidthe sum of $25 which we do not have in the treasury." 652DECISIONS OF NATIONAL LABOR RELATIONS BOARDtive Board and to the Tourist Association of the State of Michiganwas subsequently drawn up, under circumstances to be discussedpresently.The petition averred thorough satisfaction of the signa-tories with existing conditions at the Ann Arbor Press and allegedthat "the claims of certain labor organizers concerning working con-ditions in the Ann Arbor Press and the functioning of our employees'association are wholly false."The circumstances surrounding thepreparation of this petition are significant in showing the relation-ship between Wiltse and the Association.The committee designated to draw up the petition consisted ofParker, Falstreaux, and Roos, three employees, with Ekstrom addedas an ex officio member. Nothing was done on the matter until earlyin January.On January 4, Wiltse sought out Falstreaux in the plantin order to prod him into action on the petition. Falstreaux's testi-mony on the point, which we accept as true, is as follows :Mr. Wiltse told me that it was vitally necessary that we havethis petition immediately; told me to devote my entire time togetting such a petition, and that he had talked to Clair Fosterand such, or, rather, his outline of such a petition was then beingset up, and left.Clair Fostercameup with the proof of this petition, and wewent over it and made some slight corrections in it.Those cor-rections were made.Mr. Foster went to Mr. Wiltse's office andgot some more-further corrections on it, and brought it back,and we mulled the thing over for a while.So I pointed out to Mr. Wiltse and Mr. Taylor that the Asso-ciation now had a lawyer of their own, and that we ought to takethis matter up with the lawyer before circulating it.Mr. Wiltsetold me to devote my entire time to it, go downtown and see thelawyer; I would be paid for it, and to stay right on the job aslong as it was necessary to get this petition into his hands asquickly as possible.At about 11 o'clock in the morning, shortly before I went downto see Mr. Albert Hooper, the association attorney, and he stronglyadvised me against circulating such a petition.I left his office, and just before noon called up Mr. Wiltse andtold him what our attorney had said, and he said that either theattorney had been misinformed or he is under the influence ofsomeone that he should not be, and that he did notcarewhat theattorney said; he wanted such a petition.Falstreaux yielded and had the petition typed.He then spent mostof the evening getting signatures from the night crew at the plant,and a good part of the next day, January 5, gettingsignatures from HORACE G. PRETTYMAN ET AL.653the day-shift employees.That same day, Falstreaux, Roos, and Ek-strom took the petition to Wiltse.Falstreaux reported that he hadthe signatures of all the employees but two.Wiltse wanted to knowwho the two hold-outs were, whereupon Falstreaux identified them asPepper and Jennings.Wiltse himself subsequently induced Pepperto sign the petition.Later Wiltse took the petition back to Falstreauxand had him date it. Falstreaux did so, returning it to Wiltse, anddid not see it again.Wiltse did not file the petition with the Stateofficials, however.At the hearing, Wiltse admitted urging incorporation of the Associ-ation and suggesting the preparation of a petition, but denied that hehad given Falstreaux any instructions regarding the petition.Tothe extent that his testimony conflicts with the findings set forth above,we do not credit it.Following this flurry of activity, the Association became whollyinactive until the middle of February.On February 16 an Associa-tion committee met with Wiltse, and on February 17, Wiltse againaddressed a general meeting of the Association.The principal sub-jectmatter was a 6-per cent wage cut, Wiltse urging acceptance ofthe cut by the Association.A secret ballot was taken, resulting in avote of rejection of the decrease.As a matter of fact, Wiltse hadput the cut into effect several days before, but conceded to the com-mittee on the 16th that it had been an "oversight" not to consult theAssociation about it.Wiltse also urged the employees to shun anystrikewhich might be called, there having been rumors that suchaction was contemplated by the I. T. U. Subsequently, during thestrike called by the I. T. U. and discussed below, Wiltse agreed torestore wages to the previous level.The above findings require the conclusion that the respondents con-sistently dominated, interfered with, and supported the Association.It is also relevant to note that the respondents were simultaneouslyengaged in various activities, set forth below, directed against theI. T. U.We find that the respondents have dominated and interfered withthe formation and administration of, and contributed support to, theAssociation, and have thereby interfered with, restrained, and coercedtheir employees in the exercise of their rights guaranteed in Section7 of the Act.C. The dischargesThe complaint alleged the discriminatory discharge of ten namedemployees, but the cases of three were dismissed at the hearing uponmotion by counsel for the Board. The other seven will be discussedindividually. 654DECISIONS OF NATIONAL LABOR RELATIONS BOARDVirgil Brownfirst worked for the Ann Arbor Press in 1930. Itwas a union shop at that time, and he accordingly joined the I. T. U.He worked first as a floorman and later as an operator, until the 1932strike, in which he took part.He did not work for the respondentsafter this strike until April 1936, when he was taken on by Superin-tendent Beatty, who informed him that the past would be forgotten.With the exception of a short period in the late fall of 1936 when hedid some part-time work in Monroe, Michigan, Brown worked steadilyfor the respondents until August 1937.In June 1937 Brown and William Kitchen, another of the respond-ents' employees, were elected as delegates to the Central Labor Bodyin Ann Arbor. Brown had rejoined the I. T. U. in November 1936,after being previously dropped for non-payment of dues.An itemconcerning his election to the Central Labor Body appeared in anAnn Arbor paper, and shortly thereafter Wiltse remarked to Brownthat he understood he and Kitchen had joined the union again.Afew days later, Wiltse commented to Brown in the plant, "I don'twant to use coercion, but if this union business goes too far, I may."Wiltse testified that he was "joking" when he made this latter remark.A few weeks later, Wiltse asked Brown if he still had his union card,remarked that it would not do him much good, and asked why hedid not "drop the damn thing." A day or two later, Wiltse spoke toBrown in the composing room and asked him if he knew of anyonepromoting union activity in the plant.Brown expressed ignoranceon the subject.On August 16, 1937, Brown was called to the office of WilliamThompson, production manager for the respondents, and was toldthat due to a shortage of work some men had to be laid off, and thathe was included.Wiltse testified that work was slack in August 1937 and that Brownwas among those laid off at that time because he "fooled around" onthe job and talked to much.He denied that Brown's I. T. U. mem-bership was a consideration in the selection.Brown testified that hehad never been criticized concerning his work, and that when he waslaid off, there was ample work available.Louis Falstreaux, a hand compositor in the composing room, tes-tified that on August 9, 1937, when he first reported for work at therespondents' plant, he talked with Thompson and Wiltse briefly beforegoing to work.Thompson and Wiltse discussed, in his presence, thequestion of who should be removed to make room for him. Theyfinally decided to get rid of three men-one Butcher, Virgil Brown,and one Thorpe.Wiltse said, "Two are damn union men, and theother is a damn agitator.We are better off without all three of them."Falstreaux asked whether there was some labor trouble, and Thomp- HORACE G. PRETTYMAN ET AL.655son assured him that there was none, that they were just "gettingrid of some union men and some agitators at the plant." This testi-mony by Falstreaux was not denied, and we accept it as true.A review of the facts convinces us that Virgil Brown was laid offon August 16, 1937, because of his membership and activities in theI.T. U., and we so find.Shortly after Brown's dismissal,Wiltse directed him to a job inMonroe, Michigan.Brown has held this job since, at a rate of $40 aweek.At the Ann Arbor Press he had been making 85 cents an hourand working 40 hours a week.He does not desire reinstatement.Joseph Sobeckibegan work for the respondents in March 1936, as ahand compositor. Some time in the spring of 1937 he was made nightforeman in the composing department and press room, and in January1938 he was made day foreman of the composing room. About Febru-ary 1, 1938, he was put on a straight salary of $60 a week, instead ofthe hourly rate under which he previously had worked. Fillinger, anemployee in the composing room, was told by Superintendent Beatty,after Sobecki had been discharged under circumstances hereinafterdiscussed, that Sobecki "came the nearest to being the right kind offoreman that they ever had there."Sobecki made application to join the I. T. U. on February 15, 1938.While he was at work the next morning, Wiltse told him to come tothe office for a meeting with other supervisors in the plant. Sobecki'stestimony at this point, which we credit, is as follows :I began to think after joining the union, knowing that Mr.Wiltse was so much against the union, I figured maybe he wouldnot want me in a meeting of that kind; and I asked Mr. Beattyto see if I could not be excused from that meeting on that ground."Mr. Beatty was very much surprised to find that I had joinedthe union, telling me he wished I had seen him before doing so;and he thought Mr. Wiltse would be very much irritated over it.Sobecki explained at the hearing that he thought the meeting wouldconcern the I. T. U. because about 2 months before this incident, hehad been similarly called to the office and told by Wiltse "that wewere to try to keep men holding Typographical Union cards out andtry to hire men and hold men who would be in accord with the man-agement."Wiltse denied any recollection of such a statement, butit appears perfectly consistent with the events shown by the recordas a whole, and we find that it was made. As a matter of fact, whileWiltse had not specified the purpose of the meeting to Sobecki, itactually had been called to consider what to do about a threatenedI.T. U. strike, as appears from Wiltse's own testimony.Beatty informed Wiltse that Sobecki had joined the I. T. U. anddid not want to come to the meeting. Foster and Taylor were in the 656DECISIONSOF NATIONALLABOR RELATIONS BOARDoffice at the time.Wiltse testified that he commented : "So I told themen then that I had found out all that I wanted to know, that I couldsee that something was wrong in the plant, and that they would prob-ably call a strike on us, as they said."Wiltse then called Sobecki to the office, told him that certain mis-takes in his work would warrant his discharge, berated him for notcoming to the meeting, and discharged him then and there. It wasstipulated at the hearing that the mistakes referred to by Wiltse werenot the cause of his dismissal.Wiltse testified that he did not dis-charge Sobecki for having joined the I. T. U., but rather "becausehe did not come up to the conference with me and did not want to talkto me about the business in a situation which seemed to me to be vital."On the same day, Wiltse remarked to another employee in the plantthat "they have even got my foreman." Also on the same day, Super-intendent Beatty told Dimetra Carras, a proofreader in the composingroom, that "Sobecki had been fired for joining the union."A consideration of all the above evidence, in the light of the wholerecord, convinces us that Sobecki was discharged because he hadjoined the I. T. U., and not merely because of his failure to attend themeeting in question, and we so find.At the time of his discharge Sobecki was earning $60 a week.Hehas not obtained any regular and substantially equivalent employment.George Kerby Jenningswas enrolled in the University of Michiganfor the fall term of 1937.About October 1, he spoke with Beattyabout night work at the respondent's plant.Beatty asked him if hewas a union man, and Jennings replied that he was. Beatty stated :"I am not in the practice of hiring union men in this plant; we havehad some, but we have had considerable trouble in the past with unionmen, and that is our policy, not to hire them." Jennings accordinglywas not hired.He was in a debating class at the University, andthereafter took occasion to castigate the respondents' labor policiesin various speeches.Some time in November, after these speeches, hereceived a call from Clair Foster, who told him he could work for therespondents if he still desired to do so. Jennings accepted, and workedon the night shift.Unless notified that the respondents had work forhim on Friday or Saturday nights, he made a practice of workingthose nights in Detroit, where he had a wife and daughter.His em-ployment was not full time, even during the week, but was fairlysteady.Thus, during five particular weeks he worked three nightseach week, during one week he, worked two nights, during two weeks,one night in each, and during two other weeks, four nights in each.On two occasions he worked Friday nights.When Jennings received his first pay check from the respondents,he complained to Foster that he was getting a lower rate than the HORACE G. PRETTYMAN ET AL.657man working next to him, who was doing the same type of work.Foster replied : "That is what you get for being a union man."Early in January, Falstreaux brought around the petition to theState board, as previously discussed, and Jennings refused to sign it.Falstreaux explained that the management had asked him to circulateit, but Jennings was adamant, averring that "the purpose of it wascontradictory to legitimate trade unionism."As previously noted,Falstreaux told Wiltse, in response to questioning, that Jennings andone other man were the only ones who had refused to affix their namesto the petition.The next day, when Jennings reported for work, Fos-ter told him there was no work for him. For the next 4 weeks Jen-nings reported each evening, except on week ends, and was regularlytold by Foster that there was not enough work for him.He wassubsequently rehired on February 14, under circumstances which wewill discuss presently, but at this point we will consider the allegationin the complaint that Jennings was discharged on or about January 5,and refused employment until February 14, because of his member-ship in the I. T. U. and his union activities.Jennings himself testified that from time to time during this periodwhen he reported, he observed what seemed to him ample copy on thedesk.He further testified that Chamblin and Tucker, who were work-ing in the plant, told him that there was an abundance of work tobe done.Chamblin testified that during this period when Jenningswas being turned down nightly, overtime work in the plant was veryfrequent.In fact, Chamblin himself worked as much as 741/2 hoursin a week in that time. Chamblin added that prior to Jennings' ter-mination from work early in January, Foster had frequently re-marked to him that Jennings was an "unfavorable person to havein the plant," referring to him as "that union guy" or "that unionagitator."Wiltse testified that Beatty told him that Jennings hadbeen replaced by Tucker because Jennings did not work week ends,whereas Tucker could work steadily.This theory does not squarewith Foster's repeated assertions to Jennings that there was a dearthof work, and seems highly implausible, since Jennings had made apractice of inquiring whether there would be work for him over theweek end, and only going to Detroit when he was not needed at therespondents' plant.Furthermore, Tucker was hired only after Jen-nings had been reporting in vain for several weeks.The above evidence, considered in the light of the whole record,convinces us that Jennings was denied work from January 6 untilFebruary 14, 1938, because of his membership in the I. T. U. and hisrefusal to sign the petition to the State board, and we find that hewas accordingly discriminated against in violation of the Act.About February 12 Jennings endeavored to get his job back throughother means.He had a sign made and instituted a one-man picket 658DECISIONSOF NATIONALLABOR RELATIONS BOARDline in front of the respondents' plant.This proved effective, asWiltse agreed to put him back to work, and Jennings resumed hisposition in the composing room on February 14. Foster regardedJennings' return with unfeigned distaste.He remarked to Sobeckithat he would "fix things" by giving Jennings complicated work to do,and observed to Chamblin : "That union agitator had better watchhis step, for one mistake and out he goes."He nodded toward Jen-nings as he spoke.Jennings, however, worked the full night shift from Monday,February 14, through Thursday, February 17th.On the evening ofFebruary 16, Wiltse asked Jennings if he could work on week ends.Jennings said that he would be glad to do so. On his way to work onFriday, February 18, Jennings encountered Chamblin, who told himthat "he had just come from Mr. Foster and that they were not goingto hire any union man that night." Jennings further testified : "I wenton to work and started to take off my coat, knowing that there wassufficient work in the plant because we were behind the night before.In fact, I never stopped to question Mr. Foster at that time, whenhe stopped and told me, `I am sorry, Jennings, but we can't work youtonight.' "Jennings immediately went to Wiltse, demanded his paycheck, received it, and left the plant.The next morning he joinedthe strike, which had been called on the 18th under circumstances tobe discussed presently.Four other complainants were also denied work on February 18.The facts in regard to them will be set forth next, and we will thenconsider the five cases together.Louis E. B. Falstreauxcame to work for the respondents on August10, 1937, having been hired by Thompson, the production manager.On August 5, he had spoken with Thompson on the telephone and inthe course of the discussion concerning employment, he had askedif it was a union shop. Thompson replied that it was not, and askedFalstreaux if he belonged to the union.Falstreaux said that he didnot, and Thompson stated : "Well, it is a damn good thing becausewe are radically opposed to the union down here, and you almostgot yourself in bad. If you had been a union man you would nothave gotten a job down here." Falstreaux worked steadily as a handcompositor until February 18, 1938.As noted above, he served asWiltse's agent early in January to circulate the petition to the Stateboard among the employees.He joined the I. T. U. about February13, 1938.On the morning of February 18, Wiltse asked him if he had joinedthe I. T. U., and Falstreaux replied that he had. Later in the morn-ing,Wiltse urged him to reconsider, citing the fact that he had inthe past given Falstreaux football tickets and moose steaks.Fals-treaux conceded that to be true, but suggested that it was irrelevant HORACE G. PRETTYMAN ET AL.659to the question of unionism.Wiltse went on : "I didn't think youwould do this to me ...Well, I can stop this thing in 15 minutes ...I can go down and get an injunction against this son-of-a-bitch andhis band of cutthroats prohibiting him from interfering with mybusiness at all."Later in the day, Wiltse redoubled his efforts to lureFalstreaux away from the Union, stating that he had a wonderfulfuture with the respondents if he did not carry a union card, but thatwith a union card he was "just out of luck." Falstreaux remainedadamant.That evening Superintendent Beatty approached Falstreaux witha list of the composing-room employees, and asked him if he belongedto the I. T. U. Falstreaux replied that he did. Beatty, appearingangry, told him there would be no work Saturday, the next day, andadded that Falstreaux might drop in Monday and see if there was anywork.Getting his check from Beatty, Falstreaux went home.Fals-treauxtestified that on the 18th he was engaged in working on "abig stack of copy."Falstreaux was later chairman of the I. T. U.strike committee.His testimony as to the above matters was uncon-tradicted, and we credit it.Nicholas Chamblinstarted work for the respondents in September1937, and was engaged in linotype operating until February 18,1938.Prior to being hired, he was asked by Superintendent Beattyif he had a union card.When Chamblin replied in the negative,Beatty said : "Well, that is fine, because we are trying to weed outthe union men around here." Chamblin applied for membership inand received a working permit from the I. T. U. on February 5.On February 18, he arrived at the plant slightly before 4: 45 p. m.and began looking over the copy placed by his machine, preparatoryto starting work.Clair Foster came up and asked him why he hadnot begun work. Chamblin heatedly denied any dereliction on hispart, remarking that Foster was not "fooling" him.After a briefdiscussion, Chamblin returned to his machine, and SuperintendentBeatty came up and asked him if he belonged to the I. T. U. Chamblinsaid he did not, but under questioning admitted that he had madeapplication for membership, saying "That is right, Howard.WhenI came here to work, you asked me if I had a card and I told you no.You said to me, `Good,we aretrying to weed out the Union menaround here."'Beatty responded, "Well, I will have to mark you`yes,"' and thereuponmade amark on the paper he was carrying.Beatthen told Chamblin that there would be no work for him thatnight.Chamblin asked Beatty if the others were to work. Beatty saidthat some of them were, but not Leroy Tucker, nor Jennings, norChamblin (all I. T. U. members). This was the first idle Friday eve-ning in Chamblin's 6 months' service with the respondents. In fact,169134-39-vol 1 2--43 660DECISIONS OF NATIONAL LABOR RELATIONS BOARDClair Foster had, a few days before, told him : "There is going to beplenty of work this week ...Work is stacking up something fiercearound this place."Chamblin then asked Beatty if there would bework for him Saturday. Beatty said that there would not be, butadded that there might be some for him Monday. Chamblin re-marked, "I think I understand."Beatty nodded.Chamblin askedfor his check, received it, and left.As previously noted, Chamblin'swork for the night was actually stacked by his machine when hearrived on the 18th.Chamblin's testimony on the above matters wasuncontradicted.William Mattinglybegan work for the respondents about August1937.He had, about 5 months previously, spoken to Wiltse aboutemployment, but had not accepted a job at that time.On that oc-casion, he related to Wiltse that he had been ousted from the I. T. U.due to "scabbing" in a Detroit shop.Wiltse had responded : "You arethe kind of man I want-men that have no use for the union." Be-fore starting work in August, Mattingly was reinstated in the I. T. U.and promised Reifin that he would report to him on any anti-unionactivities he observed at the' respondents' plant.When he beganwork, Wiltse remarked to him that he had no respect for the I. T. U.or its officers, and that he was going to "lick Reifin."Mattinglyworked as a hand compositor on the day shift. On the morning ofFebruary 16, the day Joseph Sobecki was fired, Mattingly heard Wiltsesay to another employee, "They have even got my foreman."Wiltsethen approached Mattingly and asked him if he would go on strike ifthe I. T. U. should call one.Mattingly replied that he would.Wiltsetold him that if he would shun any strike, he would have a job withthe respondents for life.He added that he (Wiltse) would signno contract with the I. T. U. Some time during that week, Superin-tendent Beatty had told Mattingly not to make any plans for Satur-day and Sunday, since there would be work for him on those days.On the evening of February 18, Beatty asked Mattingly if he was amember of the Union.Mattingly declined to answer.Beatty saidhe would put him down as having answered "yes," and added that"there won't be any work tomorrow."He said that Mattingly couldcome back Monday, when there might be work for him.David T. Brownworked on the night shift in the composing room.He had been employed by the respondents for nearly 4 years prior toFebruary 18, 1938.He signed an application for membership in theI.T. U. on February 17, 1938, and became a full-fledged meter thefollowing day.When he arrived for work about 4:45 p. m. on the18th, Beatty asked him if he was an I. T. U. member. Brown repliedthat he was.A few minutes later, Beatty returned and told him itwould be a "short night" that night. It appears that 3 or 4 weeks HORACE G. PRETTYMAN ET AL.661previous, he had been told the same thing, and on that occasion workhad run out at about 9 p. m.He inferred that Beatty's remarkmeant that he was to be let out, since there was at that time, as hetestified, a full night's work on hand.He immediately communicatedwith Reifin and told him of Beatty's remark. Reifin advised him tojoin the strike, which was called early in the evening.Brown did so.Brown's rate of pay with the respondents was 741/2 cents an hour,Falstreaux's 94 cents an hour, Chamblin's 88 cents an hour, Mat-tingly's 94 cents an hour, and Jennings' 75 cents an hour.None hasobtained regular and substantially equivalent employment.The complaint alleges that Jennings, Falstreaux, Mattingly, DavidBrown, and Chamblin were discharged on February 18 because oftheirmembership and activity in the I. T. U. The respondents'answer denies that the men were discharged and states that theywere "instructed to return to work at a later time" and failed to do so.The Trial Examiner found that they were discharged, not merely laidoff temporarily, and that the discharges were due to the employees'membership and activities in the I. T. U. The respondents except tothese findings.It is apparent from the record that there are several questions asto the events of February 18.There is dispute as to whether therewas a genuine slackness in work, and whether, even if there were, theselection of the particular men to be let go was discriminatory. Thereis also the question of whether Beatty subjected the men to mere tem-porary lay-offs or actually discharged them, and in either case whetherhis action was discriminatory.As already noted, Mattingly and Chamblin had been asked particu-larly to be ready to work over the week end in question, because of thepress of work; as Foster put it to Chamblin, "work is stacking upsomething fierce around this place." Jennings, Falstreaux, Chamblin,and David Brown all testified that there was ample work for them onthe 18th.At the very time the men were dismissed, copy was stackedup beside their machines.The respondents introduced no direct proofas to any slackness in work.Wiltse merely testified that Beatty hadtold him that the work "had not flowed into the plant as he thoughtitwould."Wiltse went on to aver that the employees could not haveknown whether there was enough work on hand for that week end,and that Beatty alone would be in a position to know.Wiltse did notclaim such knowledge for himself.The circumstances of the dismissals are significant.Beatty madea systematic canvass of the composing room, asking each man point-blank whether he belonged to the I. T. U. Beatty dismissed only em-ployees whose reply satisfied him that they were members of theI.T. U. No others were let go. The only testimony offered by therespondents on this matter was Wiltse's statement that Beatty had 662DECISIONSOF NATIONALLABOR RELATIONS BOARDtold him that his canvass was intended to ascertain whether the I. T. U.had a majority. The testimony of Leroy Tucker should also be noted.Beatty told him on the 18th that there would be no work for him untilMonday at least.A few minutes later Beatty asked him if he be-longed to the I. T. U. Tucker untruthfully said that he did not. Ashe was putting on his coat a few moments later, Beatty returned andsaid, "Did I understand you correctly?"Tucker replied, "I think youdid."Beatty then averred that some work had just come in, andtold Tucker he could work that night after all.This testimony wasuncontradicted, and we accept it as true.The employees themselves understood that they were discharged.In this connection, there is the undisputed testimony of DimetraCarras, a proofreader in the composing room. She did not go out onstrike until February 25.A few days after the strike began, she askedChris Anderson, the night foreman, "why Mr. Wiltse had fired themen on the night of the strike." Anderson told her "that Mr. Wiltseknew that there was going to be a strike, and that he wanted to getthe ball rolling and just fire the men and see what would happen."We find that she testified truthfully.The only other testimony of the respondents on this phase of thecase was Wiltse's explanation that employees are paid up in full when"we don't want to bring them back," and that the employees dismissedon February 18 were not paid up in full. That the men were justifiedin assuming that they were actually being discharged is indicated bya consideration of Jennings' experience, related above.He had beentold by Foster that there was no work for him, after he had refusedto sign the petition to the State Board.His repeated efforts to regainhis job met with Foster's constant assertions that there was no workfor him, although the evidence clearly reveals that during that sameperiod the plant was extremely busy.Finally,we refer back to the statements made to Jennings,Falstreaux, Chamblin, and Mattingly when they were hired, indi-cating the respondents' determination to keep their plant as free aspossible of union men.The Trial Examiner, who personally observed all the witnesses onthe stand, made the following findings in regard to these events :It is clear that the last-named men were not temporarily laidoff but were, as the men themselves believed, and as Andersonstated, fired.There is no doubt in the mind of the undersignedthat the contention of the respondents that the "lay-offs" werecaused by lack of work was a fiction invented for the purpose ofthe hearing; the real reason was to destroy the Union's developingstrength in the composing room before the Union obtained a clearand definite majority. HORACE G. PRETTYMAN ET AL.663A careful consideration of all the evidence, in the light of therespondents' entire course of conduct shown by the record as a whole,and in view of the weight to be attached to the findings of the TrialExaminer on conflicting testimony, convinces us, and we find, that :(1) There was no slackness in work as alleged;(2) Beatty's suggestion that the men return on Monday was madein bad faith; he had no intention of putting them back to work atthat time;(3) Chamblin, Falstreaux, Jennings, Mattingly, and David Brownwere discharged, not temporarily laid off, on February 18;(4)Whether or not there was a slackness in work and whether theywere temporarily laid off or discharged, the above-named employeeswere discriminatorily selected as those to be let go, because of theiraffiliation with I. T. U.We find that the respondents have discriminated in regard to thehire and tenure of employment of Virgil Brown, Joseph Sobecki,George Kerby Jennings, David Brown, Louis Falstreaux, WilliamMattingly, and Nicholas Chamblin, thereby discouraging member-ship in the I. T. U. and interfering with, restraining, and coercingtheir employees in the exercise of the rights guaranteed in Section7 of the Act.Representatives Reifin and Lougheed were immediately informedby the men of Beatty's activities on February 18. In consequence, astrike was called on the same day. Seventeen employees, includingthose who had been discharged, joined the strike immediately, andtwo others went out the following week.The strike was still goingon at the time of the hearing.We find that the strike was causedby the unfair labor practices of the respondents.D. The refusal to bargain1.The appropriate unitThe complaint alleges that "the employees of the respondents en-gaged as linotype operators, hand typesetters, stonemen, floormen,compositors, proofreaders, operators of type casting machines, lino-type machinists and otherwise in the composing room of the re-spondents' printing plant, excepting only apprentices of less than 1year's experience in the trade, constitute a unit appropriate for thepurpose of collective bargaining."The answer of the respondentsdenies the appropriateness of such a unit, alleging that "the entireplant of these respondents constitutes the sole and only propercollective bargaining unit."The number of employees in the entire plant varies between 105and 125.Of these, about 33 are in the composing room, where the 664DECISIONS OF NATIONAL LABOR RELATIONS BOARDincoming copy is set up on linotype machines or by hand.The typeis then arranged and locked in forms.The actual printing is donein the pressroom on several printing presses.The respondents alsohave a bindery, with facilities for folding, cutting, and binding ofthe printed material.While the work at the plant is thus inter-dependent,Wiltse conceded at the hearing that the various depart-ments are distinct and that there is little or no interchange ofworkers between them.The I. T. U. is, of course, an established labor organization limitedto employees in composing-room work. In fact, the I. T. U. enjoyedcontractual relations with the Ann Arbor Press covering composing-room workers for about 30 years prior to the advent of Wiltse in1932.Pressmen have their own trade union, the International Print-ing Pressmen and Assistants Union, and the binders are eligible tomembership in the International Brotherhood of Bookbinders.How-ever, it appears that the I. T. U. is the only one of these organizationswhich has been active in the respondents' plant.The record as a whole clearly establishes that the composing-roomemployees constitute an appropriate bargaining unit.There remaincertain, questions as to the inclusion or exclusion of particular indi-viduals.As indicated above, Anderson, Foster, and Sobecki aresupervisory employees.Normally such employees would be ex-cluded from the unit, but since it appears that foremen are eligibleto membership in the I. T. U. and that Sobecki in fact joined thatorganization, we shall include these three employees in the unit inthis case.Beatty, the superintendent of the plant, appears on alistof composing-room employees introduced in evidence, but wethink it is clear on the whole record that he should be excluded andwe will do so.Others appearing on the submitted list who are to beexcluded are Kayuska, who does cleaning and general unskilled choresaround the plant, and Egleton, who works in the basement takingcare of cuts.Miriam Westerman is a young girl who works duringthe day as a copyholder, reading the copy to proofreaders, who makethe corrections on the proof.She began working for the respond-ents in September 1937.She occasionally does proofreading herself.It appears that she is ineligible to membership in the I. T. U., andwe will exclude her also from- the unit.Hereinafter in this decisionand in our Order when we refer to the unit of "composing-roomemployees," the term shall be understood not to include Beatty,Kayuska, Egleton, or Westerman.We find that the respondents' composing-room employees consti-tute a unit appropriate for the purposes of collective bargainingand that said unit insures to employees of the respondent the fullbenefit of their right to self-organization and collective bargainingand otherwise effectuates the policies of the Act. HORACE G. PRETTYMAN ET AL.6652.Representation by the I. T. U. of a majority of the employees inthe appropriate unitThere was introduced into evidence a list of employees in thecomposing room, giving the dates on which the various individualsapplied for membership in the I. T. U. and the dates on which theybecame members. It was stipulated that the information on thelist could be accepted as accurate, subject to any modification indi-cated by subsequent testimony.An inspection of the list revealsthat, with the deductions from the unit indicated above, there were27 employees within the appropriate unit on February 18.8 It alsoreveals that on that date 15 of the 27 had designated the I. T. U. torepresent them for the purposes of collective bargaining.On Feb-ruary 25, two more in the,unit joined the I. T. U., making 17 of 27on that date.Further evidence of the I. T. U.'s representativeauthority is shown by a letter dated March 10, 1938, delivered toWiltse by Falstreaux on March 12, in which the signatories reaffirmedtheir designation of the I. T. U. for collective bargaining purposes.Seventeen of those signing the letter are included in the unit of 27.The evidence does not, on the other hand, indicate an I. T. U. major-ity before February 18.We find that on February 18, 1938, and at all times thereafter, theI.T. U. had been designated and selected by a majority of the re-spondents' employees in an appropriate unit.Pursuant to Section9 (a) of the Act, it was, therefore, the exclusive representative of allthe employees in such unit for the purposes of collective bargainingwith respect to rates of pay, wages, hours of employment, and otherconditions of employment.3.ThenegotiationsThe complaint,as amended at the hearing, alleges that the re-spondents refused to bargain collectively with the I.T. U. on Feb-ruary 16, February 19;Iarch 7, March 12, and April 7, 1938.Therespondents'answer, as amended at the hearing,denies these alle-gations.While the I. T. U.'s majority was not established untilFebruary 18, we shall set forth the full course of the negotiationsstarting with February 16.This figure does not include Virgil Brown or William Payne.As noted previously,Brown was dismissed on August 16, 1937,because of his membership in the I. T. U., butshortly thereafter obtained employment elsewhere and does not desire to return to workat the Ann Arbor Press. Payne, who also appears on the submitted list, was paid off infull early in the morning of February 18, 1938, before the strike was calledThere isno evidence or claim that his dismissal constituted an unfair labor practice.He subse-quently designated the I. TAU. to represent him.Under the circumstances,neitherBrown nor Payne are to be counted in computing the I T. U.'s majority at the time thestrike was called and thereafter.. 666DECISIONS OF NATIONAL LABOR RELATIONS BOARDOn February 16, Wiltse met with Emil Kuchar and Harold Hoff-meyer, president and secretary-treasurer, respectively, of the AnnArbor local of the I. T. U., at the respondents' office.Also presentwas one King, a salesman for the respondents.Kuchar describedthe conference as follows :I told Mr. Wiltse that the majority of his men in thecomposing room indicated a desire to join our local.Therefore,I was there to represent them . . . Mr. Wiltse, first of all, hesaid he did not believe that the majority of his men wouldjoin a union . . .He told me that he knows that Mr. Reifinis in this town.He called Mr. Reifin a son-of-a-bitch.He said"I know that son-of-a-bitch is in towii.He has got my mendown there and is trying to make them join the union" . . . Itried to reason with Mr. Wiltse, and I offered to deal with him.I says, "Now; you don't have to deal with Mr. Reifin as longas the local is here to deal with you.As long as your menindicated their desire, we can deal at once or any time beforeanything further has happened."4But Mr. Wiltse, he again roared out like a lion. In fact, 1never met a man in all my life that would act that way, and hetold me and Mr. Hoffmeyer that he did not want to have anythingto do with the local or the International Union, and he told meto run the local union for the Ann Arbor Daily News; that heis going to take care of his Ann Arbor Press, and he walkedout on us.Of course, we waited for about ten or fifteen minutes, but aslong as he did not return, we left the building.That was theend of the first meeting with Mr. Wiltse.Wiltse testified that he became irritated at "their threats of whatthey would do and so forth", admitted that he told them to run theDaily News while he ran the Ann Arbor Press, but averred "I didnot get quite as violent as they described I did."We find thatKuchar's testimony is a substantially correct version of the"conference."As indicated above, the strike began following the discharges onFebruary 18.On February 19 Kuchar and Hoffmeyer again at-tempted to institute negotiations with the respondents.Kuchartestified that they went to the office of copartner Prettyman andtalked with him for a short while.His further testimony follows :I tried to persuade Mr. Prettyman to negotiate with thelocal officers, but he thought that he would have to consult Mr.Wiltse. . . . He called Mr. Wiltse in the room ... Mr. Wiltsewalked into the room, and he looked left and right, and the HORACE G. PRETTYMAN ET AL.667first thing he said, that he had a good notion to kick our ass outof the building, and also called Mr. Reifin a son-of-a-bitch onseveral different occasions, and he got into such a spell, that Igot up off my chair, and. he also shook his fist at my face.Kuchar went on to testify that Prettyman saved the conferencefrom abrupt termination at this point by telling Wiltse to leave theroom.After his departure, Prettyman and Meader, who had alsobeen present, discussed the I. T. U. bargaining demands with Kucharand Hoffmeyer, with Prettyman, and Meader finally asking for acopy of the proposed contract and a book of laws of the I. T. U.Wiltse again testified to a somewhat milder version of his conducton this occasion, but Kuchar's testimony, which stood up under closecross-examination by Meader, appears highly credible to us, and wefind that it is a substantially accurate account of Wiltse's behavior.Neither Prettyman nor Meader testified as to this conference.The sample I. T. U. contract and book of laws requested by Pretty-man and Meader were delivered two days later.The contract pro-vided for a closed shop, among other things.A few days later, Wiltse and Prettyman met with one Barrett, anInternational vice president of the I. T. U., and discussed the stand-ard I. T. U. closed-shop contract.Barrett informed them that theclosed shop was a necessary provision in the agreement.Wiltse andPrettyman refused to grant a closed shop, suggesting instead thatthe strikers be reinstated and that the I. T. U. be allowed to bargainonly for its members in the composing room.No accord was reached.On March 3, Reifin sent Wiltse a letter, saying that if Wiltsewould agree to take back all the strikers, including those "illegallydischarged and laid off" before the strike, discharge new employeestaken on in the composing room during the strike, and recognize "theright of the Typographical Union to represent all composing roomemployees by virtue of our majority membership", an "amicablesolution" would be possible.Wiltse replied on March 7 with a letterexpressing his willingness to bargain with "any employee or set ofemployees", but complaining that none of the representatives fromthe I. T. U. had presented any proof that they were the "chosenagents" of the strikers.He did not mention the matter of exclusiverecognition, and refused to consider discharging the "loyal employ-ees" who had been taken on during the strike.He also said that hecould not regard the strikers as employees, but would "treat andbargain with them as former employees seeking re-employment."On March 12 Reifin addressed another letter to Wiltse, and ac-companied it with a communication to Wiltse signed by 19 strikers.The latter communication designated the I. T. U. or its officers oragents as the bargaining representatives for the signatories.As 668DECISIONS OF NATIONAL LABOR RELATIONS BOARDnoted above, 17 of the signatories were within the appropriate unitof 27.Reifin's letter referred to this evidence of the I. T. U.'s ma-jority, pointed out that as a result the I. T. U. was the exclusivebargaining representative of all the composing-room employees, anddemanded that Wiltse set a time and, place for the initiation ofbargaining conferences relating to the composing room employees.Wiltse replied on March 15, designated Meader and George Burke,another Ann Arbor attorney, as the respondents' representatives forbargaining purposes, and suggested that Reifin get in touch withthem.Apparently satisfied with the bargaining unit and the proofof the I. T. U.'s majority, he made no reference to Reifin's assertionthat the I. T. U. was the exclusive representative of the composing-room employees.7He again referred to the strikers as "our formeremployees."On March 19, Reifin met with Burke and Meader anddiscussed the possibility of an agreement, but none was reached.On April 6, Wiltse and Meader went to Lansing to confer withGovernor Murphy and certain other State officials.Upon returningto Ann Arbor that evening, Meader communicated with Fillinger andFalstreaux and outlined to them a proposal for settlement of thestrike.Briefly, it involved taking back the strikers gradually, with-out back pay, granting wages in accordance with the I. T. U. scaleto I. T. U. members, and recognizing the I. T. U. as representative ofitsmembers only.Falstreaux communicated thin proposal to Reifinand Reifin arranged with Meader for a meeting in Detroit on thefollowing day.The scheduled meeting was held on April 7 at the Statler Hotelin Detroit.Reifin and Lougheed represented the I. T. U., MeaderandWiltse the respondents.The respondents' proposal, outlinedabove, was repeated ; Reifin asked for a closed-shop contract, whichwas refused.Wiltse also refused to discharge employees newlyhired during the strike or to disestablish the Association.ReifinaskedWiltse if he would recognize the I. T. U. as the exclusiverepresentative of the employees in the composing room.Wiltse re-fused.The meeting broke up with no agreement having beenreached.There were no further negotiations up until the time ofthe hearing.From the above evidence, it is clear that despite the I. T. U.'smajority in the appropriate unit, Wiltse refused to grant that organ-ization recognition as the exclusive bargaining agency for all theemployees in the unit.The I. T. U. was entitled to such recognition' It should be noted here that the new employees hired to replace the strikers are notto be deemed part of the appropriate unit during the strike.The Act expressly provides(Section 2 (3)) that the strikers and those discriminatorily discharged remain employees,and it is improper to consider as in the unit two workers-one strikebreaker and onestriker-for each job.On this point,we refer to a fuller discussion inMatterof A.gartoriusciCo, Inc.andUnited Mine Workers of America,10 N. L R. B. 493. HORACE G. PRETTYMAN ET AL.669under the clear terms of the Act. The fact that the respondentsoffered a counterproposal and otherwise dealt with the I. T. U.representatives on the matters at issue does not establish that theyfulfilled their obligation to recognize and bargain with the I. T. U.as sole representative of all the employees in the appropriate unit.We have frequently held that the refusal to grant such recognitionconsitutes a refusal to bargain collectively within the meaning ofthe Act," and we so hold in this case.We find that the respondents have refused to bargain collectivelywith the I. T. U. as the exclusive representative of their employeesin an appropriate unit, and have thereby interfered with, restrained,and coerced their employees in the exercise of the rights guaranteedby Section 7 of the Act.E. The alleged refusal to reinstate the strikersThe complaint alleges that on or about March 4, 1938, 18 namedstriking employees, acting through the I. T. U., requested reinstate-ment, "conditioned only upon the reinstatement also by the respond-ents of employees who had been discharged or laid off on and priorto February 18, 1938, in violation of law, and upon the recognition byrespondents of the right of the International Typographical Unionto act as exclusive representative of the composing room employeesfor the purpose of collective bargaining with the respondents." Itfurther alleges that on or about March 7, 1938, "respondents refusedthe said request and refused to reinstate the said striking employeesor any others, and refused to recognize the International Typograph-icalUnion as representative of their composing-room employees."The refusal to reinstate the strikers was alleged to be in violation ofSection 8 (3) of the Act.The respondents' answer denied these alle-gations.In his Intermediate Report, the Trial Examiner made nofinding sustaining or dismissing the allegations of the complaint inthis respect.The I. T. U. subsequently filed exceptions, assertingthat an unlawful refusal to reinstate the strikers should have beenfound and that back pay should have been awarded on that basis.We have set forth above the contents of Reifin's letter of March 3and Wiltse's reply of March 7.We are unable to sustain the alle-gations of the complaint that the respondents refused to reinstatethe strikers in contravention of Section 8 (3) of the Act.The re-quest for reinstatement was conditioned on the reinstatement of the8 SeeMatter of MoKaig-Hatch,Inc.andAmalgamated Association of Iron,Steel, andTinWorkers of North .&menca,LocalNo1139,10 N. L.R.B.33;Matter of TheGriswold Manufacturing CompanyandAmalgamated Association of Iron, Steel, and TinWorkers ofNorth America, Lodge No. 1197,6 N.L. R. B. 298;Matter ofMcNeely & PriceCompanyandNationalLeatherWorkersAssociation,Local No.30,of the C.1.0.,6N. L. R. B. 800. 670DECISIONS OF NATIONAL LABOR RELATIONS BOARDemployees discharged before the strike and upon recognition of theI.T.U.'s status as exclusive bargaining representative of the com-posing-room employees.We considereda similarsituation in theFansteel Metallwtrgical Corporationcase,9 and what we said there isapplicable here:Itmight be argued that since the Union was demanding asa condition to reinstatement only something to which they wereentitled under the Act-recognition and collective bargaining-the respondent in illegally refusing this demand should be con-sidered as discriminatorily refusing to reinstate the strikers.We do not take this view. So long as the employees were un-willing to return to work under the conditions existing at thetime the strike was called, however just the grounds on whichtheir position was based, it cannot be said that the respondentwas refusing to reinstate them.Accordingly, we shall dismiss the allegations of the complaint inthis regard.However, since the strike was caused by unfair laborpractices, our order will provide for reinstatement of the strikersupon application.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEWe find that the activities of the respondents set forth in SectionIII above, occurring in connection with the operations of the re-spondents described in Section I above, have a close, intimate, andsubstantial relation to trade, traffic, and commerce among theseveral States, and tend to lead to labor disputes burdening and ob-structing commerce and the free flow of commerce.V.THE REMEDYIn addition to requiring the respondents to cease and desist fromtheir unfair labor practices, our order will provide for certain af-firmative action necessary to effectuate the purposes of the Act.We have found that the respondents dominated and interferedwith the formation and administration of, and contributed supportto, 'the Association.Under the circumstances, the Association is in-capable of serving as a true representative of the employees.Ef-fectuating the policies of the Act requires that the respondents dis-establish the Association as a representative of its employees, andour order will so provide.9Matter of Fansteel Metallurgical CorporationandAmalgamated Association of Iron,Steel and Tin Workers of North America.Local 66,5 N L R B 930.The partial reversalof the Board's order inNational Labor Relations Board v. Fansteel Metallurgical Corpora-tion,59 S Ct 400 (1939),did notconcernthat portionof the casewhich weare discussinghere HORACE G. PRETTYMAN ET AL.671The discharged employees would normally be ordered reinstatedwith back pay from the date of their discharges to the date of theirreinstatement.However, the circumstances of this case make ap-propriate a modification of the usual order.As set forth above,Falstreaux, David Brown, Mattingly, Jennings, and Chamblin weredischarged on February 18, and Sobecki on February 16, 1938.Oncethe strike was called, however, they all joined the ranks of the otherstrikers, and it is apparent from the record that they subsequentlyshared the attitude of the others that they would not return to workunless an agreement settling the strike was reached between therespondents and the I. T. U.Thus, one morning during the strike,Beatty asked Falstreaux to come back to work, and Falstreaux toldhim "I did not care to go back to work unless they all went back."The exact date of this occurrence does not appear. In any event, wethink that Reifin's letters of March 3 and March 12, together withthe communication from the strikers accompanying the March 12letter, adequately show that by March 12 all six of these men hadtaken a stand against returning to work without settlement of thewhole controversy between the respondents and the I. T. U.Thus,the communication accompanying Reifin's March 12 letter allegedthat many of the signatories had been asked to return to work indi-vidually, reiterated that all had designated the I. T. U. to negotiatefor them and concluded with the following paragraph :At any time negotiations for the reemployment of any of ourmembers is contemplated we would therefore suggest that youcontactVice-President Barrett, Representatives Lougheed orReifin of the International Typographical Union; or EmilKuchar or Harold Hoffmeyer, president and secretary respec-tively of Ann Arbor Typographical Union #154.These officialswill be glad to arrange for a conference date mutually satisfac-tory in order to negotiate an agreement relative to conditions ofour employment, and we are willing to abide by their judgmentin the matter.It is apparent that the signatories thus formally indicated theirunwillingness to return without an agreement negotiated by theI.T.U.This communication was signed by Jennings, Chamblin,Falstreaux, Sobecki, David Brown, and Mattingly, among others,and was delivered to the respondents on March 12.We have considered this type of question before. InMatter ofHemp & Company of Illinois,10certain workers had been unlawfullylocked out by the respondent in that case.At the hearing they tookthe position that they would not accept an offer of reinstatement un-10Matter of Hemp & Companyof Illinois,aCorporationandFederal Labor Union,LocalNo. 21284,9 N L. R. B 449. 672DECISIONS OF NATIONAL LABOR RELATIONS BOARDlessthe respondent would recognize the Union as their bargainingrepresentative.Prior to the hearing, three of the men had rejectedindividual offers of reemployment for the same reason. In discuss-ing the question of back pay, we stated :We have refused to award back pay to employees who vol-untarily go on strike, even if in protest against unfair laborpractices.The reasons for that policy impel us to suspendthe accrual of back pay in this case from the date of the hear-ing to the date of application for reinstatement as to all theunion men except the three who rejected an offer to return towork prior to the hearing.As to those three men, the datesfrom which the accrual of back pay shall be suspended shall bethe dates when they, respectively, refused to accept an offer ofreinstatement.We shall make the same provision here.Back pay will be awardedto Jennings, Chamblin, Falstreaux, David Brown, and Mattinglybeginning February 18, and to Sobecki beginning February 16, 1938,but shall be suspended from the time they assumed the position ofthe strikers generally that they would not return without an I. T. U.agreement.The exact date on which their back pay stops is notclear from the record. In view of their letter quoted above, it wouldbe March 12 at the latest.However, the statement in the letter thatmany of the signatories had been asked individually to return towork, would indicate that some of these men may have rejected rein-statement offers prior to March 12. It is clear that Falstreaux de-clined such an offer, although the date is not shown.We concludethat back pay for these men should stop on March 12 at the latest,and at an earlier date in the case of any of them who rejected offersof reinstatement before then.Jennings will be entitled also to back pay from January 5, 1938,to February 14, 1938, the date when he was temporarily restoredto his job.Virgil Brown shall be awarded back pay from the time of his dis-charge to the time he received employment in Monroe, Michigan, asset forth above.Since he does not desire reinstatement, there willbe no order to reinstate him.In all cases, the back pay shall consist of a sum equal to the amountthe employee would normally have earned from the respondents aswages or salary during the period for which back pay is ordered, lessthe employee's net earnings during such period.""By "net earnings" is meant earnings less expenses,such as for transportation, room,and board,incurred by an employee in connection with obtaining work and working else-where than for the respondents,which would not have been incurred but for his unlawfuldischarge and the consequent necessity of his seeking employment elsewhere.SeeMatter HORACE G. PRETTYMAN ET AL.673Since the strike was caused by the respondents' unfair labor prac-ticeswe shall, in accordance with our usual custom, order the re-spondents, upon application, to offer reinstatement to their formeror substantially equivalent positions to those employees who went outon strike and have not since been fully reinstated.This includesthe discharged employees who assumed the status of strikers.Suchreinstatement shall be effectuated in the following manner: All em-ployees hired after the commencement of the strike shall, if necessaryto provide employment for those to be offered reinstatement, be dis-missed.If, thereupon, by reason of a reduction in force there is notsufficient employment immediately available for the remaining em-ployees, including those to be offered reinstatement, all available posi-tions shall be distributed among such remaining employees in ac-cordance with the respondents' usual method of reducing its force,without discrimination against any employee because of his unionaffiliation or activities, following a system of seniority to such ex-tent as has heretofore been applied in the conduct of its business.Those employees remaining after such distribution, for whom no em-ployment is immediately available, shall be placed on a preferentiallist prepared in accordance with the principles set forth in the previ-ous sentence, and shall thereafter, in accordance with such list, beoffered employment in their former or in substantially equivalentpositions, as such employment becomes available and before otherpersons are hired for such work.Each of the employees thus ordered reinstated or placed on apreferential list shall also be entitled to back pay beginning 5 daysafter his application for reinstatement pursuant to our order, in theevent that the respondents do not reinstate him or place him on apreferential list in accordance with our order within such 5 days.Such back pay, if it becomes due, shall be computed in the mannerdescribed hereinbefore.The respondents will also be ordered to bargain collectively withthe I. T. U. upon request as the exclusive representative of allemployees in the appropriate unit.THE PETITIONIn view of the findings in Section III above as to the appropriatebargaining unit and the designation of the I. T. U. by a majorityof the respondents' employees in the unit as their bargaining repre-ofCrossett Lumber CompanyandUnited Brotherhood of Carpenters and Joiners ofAmerica, Lumber and Sawmill WorkersUnion,Local2590,8 N. L. R.B. 440Monies receivedfor work performed upon Federal,State, county, municipal,or other work-relief projectsare not considered as earnings,but shall be deducted from the sum due the employee, andthe amount thereof shall be paid over to the Federal,State, county,municipal, or othergovernment or governments which supplied the funds for said work-relief projects. 674DECISIONS OF NATIONAL LABOR RELATIONS BOARDsentative, it is not necessary to consider the petition of the I. T. U.for certification of representatives.Consequently the petition will bedismissed.Upon the foregoing findings of fact and upon the entire recordin the case, the Board makes the following :CONCLUSIONS OF LAW1.International Typographical Union, Local No. 154 of the Inter-national Typographical Union, and Independent Association of AnnArbor Press Employees, Inc., are labor organizations within themeaning of Section 2 (5) of the Act.2.By dominating and interfering with the formation and adminis-tration of, and contributing support to, the Independent Associationof Ann Arbor Press Employees, Inc., the respondents have engagedin and are engaging in unfair labor practices within the meaning ofSection 8 (2) of the Act.3.By discriminating in regard to the hire and tenure of employ-ment of Virgil Brown, Joseph Sobecki, George Kerby Jennings, LouisFalstreaux,William Mattingly, David Brown, and Nicholas Cham-blin, thereby discouraging membership in the International Typo-graphical Union, the respondents have engaged in and are engagingin unfair labor practices within the meaning of Section 8 (3) of theAct.4.All employees in the respondents' composing room, with theexceptions indicated in Section III D 1 above, constitute a unit ap-propriate for the purposes of collective bargaining, within the mean-ing of Section 9 (b) of the Act.5.International Typographical Union was on February 18, 1938,and at all times thereafter has been, the exclusive representative of allemployees in such unit for the purposes of collective bargaining,within the meaning of Section 9 (a) of the Act.6.By refusing to bargain collectively with the International Typo-graphical Union as the exclusive representative of all the employeesin the above-stated unit, the respondents have engaged in and areengaging in unfair labor practices within the meaning of Section 8(5) of the Act.7.By interfering with, restraining, and coercing its employees inthe exercise of the rights guaranteed in Section 7 of the Act, therespondents have engaged in and are engaging in unfair labor prac-tices within the meaning of Section 8 (1) of the Act.8.The aforesaid unfair labor practices are unfair labor practicesaffecting commerce, within the meaning of Section 2 (6) and (7) ofthe Act. HORACE G. PRETTYMAN ET AL.6759.The respondents have not engaged in unfair labor practiceswithin the meaning of Section 8 (3) of the Act by refusing to rein-state the strikers.ORDERUpon the basis of the above findings of fact and conclusions oflaw and upon the whole record, and pursuant to Section 10 (c) oftheNational Labor Relations Act, the National Labor RelationsBoard hereby orders that the respondents, Horace G. Prettymanand Arthur J. Wiltse, copartners doing business as The Ann ArborPress, and their agents, successors, and assigns, shall :1.Cease and desist from :(a) In any manner dominating or interfering with the admin-istration of Independent Association of Ann Arbor Press Employees,Inc., or with the formation or administration of any other labororganization of their employees, and from contributing support toIndependent Association of Ann Arbor Press Employees, Inc., or anyother labor organization of their employees;(b)Recognizing the Independent Association of Ann Arbor PressEmployees, Inc., as the representative of any of their employees forthe purpose of dealing with the respondents concerning grievances,labor disputes, wages, rates of pay, hours of employment, or condi-tions of work;(c)Discouragingmembership in International TypographicalUnion, or any other labor organization of their employees, by dis-criminating in regard to the hire or tenure of employment or condi-tion of employment of any of their employees;(d)Refusing to bargain collectively with International Typo-graphical Union as the exclusive representative of their composing-room employees;(e) In any other manner interfering with, restraining, or coerc-ing their employees in the exercise of their rights to self-organiza-tion, to form, join, or assist labor organizations, to bargain collec-tively through representatives of their own choosing, and to engagein concerted activities for the purpose of collective bargaining orother mutual aid or protection, as guaranteed in Section 7 of theNational Labor Relations Act.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :(a)Withdraw all recognition from the Independent Associationof Ann Arbor Press Employees, Inc., as the representative of any oftheir employees for the purpose of dealing with the respondentsconcerning grievances, labor disputes, wages, rates of pay, hours ofemployment, or conditions of work, and completely disestablish the169134-39-vol 12-44 676DECISIONS OF NATIONAL LABOR RELATIONS BOARDIndependent Association of Ann Arbor Press Employees,Inc., assuch representative;(b)Upon request, bargain collectively with International Typo-graphicalUnion as the exclusive representative of theircomposing-room employees, in respect to wages, rates of pay, hours of employ-ment, and other conditions of employment;(c)Upon application,offerto those employees who went on strikeon February 18, 1938, and thereafter, and to Joseph Sobecki, GeorgeKerby Jennings, Louis Falstreaux, David Brown, William Mattingly,and Nicholas Chamblin, immediate and full reinstatement to theirformer or substantiallyequivalent positionswithout prejudice totheir seniority or other rights or privileges, in themannerset forthin Section V above, placing those employees for whom employmentis not immediately available upon a preferential list in the mannerset forth above in said section, and thereafter, in said manner, offerthem employment as it becomes available;(d)Make whole with back pay the employees ordered to be offeredreinstatement,as well asVirgil Brown, for the periods indicatedin Section V above, computed as therein set forth;(e) Immediately post notices in conspicuous places in their plantin Ann Arbor, Michigan, and maintain such notices for a period ofat least sixty (60) consecutive days, stating that the respondents willcease and desist in the manner set forth in paragraph 1, and that theyare taking the affirmative action set forth in paragraph 2, of thisOrder;(f)Notify the Regional Director for the Seventh Region (De-troit,Michigan) in writing within ten (10) days from the date of thisOrder whatstepsthe respondents have taken to comply herewith.AND ITIs FURTHER ORDEREDthat the petition for investigation andcertification of representatives be, and it hereby is, dismissed.AND ITIS FURTHER ORDEREDthat the allegations of the complaintthat the respondentsengaged in unfair laborpractices within themeaning ofSection 8 (3) of the Act by refusing to reinstate thestrikers,be, and they hereby are,dismissed.